             Case 1:19-cv-00427-LY Document 47 Filed 07/14/21 Page 1 of 7




                          IN THE UNITED STATES DISTRICT FOR
                            THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


       CONNOR and AMANDA ELLIOT,
       Individually and as next friend of N.E.,
       their minor child,


       Plaintiffs                                          NO. 1:19-CV-00427-LY

       vs.

       UNITED STATES OF AMERICA,

       Defendant


                       GUARDIAN AD LITEM RECOMMENDATION
                          TO SETTLE CASE ON BEHALF OF
                                  N.E., A MINOR

       Chip Evans was appointed by the Court as Guardian Ad Litem for N.E., minor child, and

files this recommendation that the Court approve the settlement on his behalf, and would show the

Court the following:



                                   Summary of the Incident


   1. The genesis of this lawsuit was the birth of N.E., who is a four-year-old male diagnosed

       with cerebral palsy, Hypoxic Ischemic Encephalopathy, and Microcephaly. He was born

       on November 24th, 2015, by vaginal delivery at Darnall Army Community Hospital.

       N.E. was admitted and treated post-delivery spending approximately one month in the

       NICU and discharged from McLean Children's Medical Center dated December 24,

       2015.




                                                  1
      Case 1:19-cv-00427-LY Document 47 Filed 07/14/21 Page 2 of 7




2. N.E. was born with significantly depressed APGAR scores. He was transferred to Baylor

   Scott and White Hospital in Temple, Texas because of concern over hypoxic brain injury.

   Baylor S & W confirmed a hypoxic brain injury (HIE) with intraventricular hemorrhage.

   A brain MRI showed multiple small areas of inter cranial hemorrhage, intra ventricular

   hemorrhage, and sub arachnoid hemorrhage. On March 21, 2016, N.E. was admitted for

   possible nonconvulsive status. He had an EEG performed which showed no evidence of

   seizure activity. An EEG completed on October 31, 2016, demonstrated as normal.

   Subsequently, the family moved to Kentucky. N.E.’s healthcare has all been through

   Cincinnati Children’s Hospital since that time. He has been unable to tolerate oral

   feedings due to complications of aspiration of fluids. He gets all his feedings bolus fed

   every three hours during the day. He is diagnosed with hypotonic, global developmental

   delay, hypoxic ischemic encephalopathy, neonatal onset, moderate, intra ventricular

   hemorrhage, impaired motor control, kernicterus, muscle weakness (generalized), poor

   weight gain in child, decreased functional mobility and endurance, lack of coordination,

   other speech disturbance, dystonia, spastic quadriplegic, cerebral palsy. N.E. continues

   with physical therapy (PT), occupational therapy (OT) and Speech-Language Pathology

   (SLP) through Perlman Center.

3. Since N.E. was born on November 24, 2015, he was admitted and treated post-delivery

   spending approximately a month in the NICU and discharged from McLean Children's

   Medical Center. N.E. underwent outpatient care with several specialists scheduled

   through Cerebral Palsy Clinic with a multi-disciplinary team. Subsequently, the family

   moved to Kentucky to be closer to family for support. N.E.’s healthcare since has all been

   through Cincinnati Children’s Hospital. He is followed there by pediatric neurology as




                                            2
       Case 1:19-cv-00427-LY Document 47 Filed 07/14/21 Page 3 of 7




   well as physical medicine and rehabilitation (PM&R), a gastroenterologist and is also

   followed by a general surgeon for an inguinal hernia repair. N.E. sees a dentist for his

   teeth cleaning. N.E. continues to attend therapies including PT, OT and SLP. He

   currently attends aqua therapy for approximately 90 minutes a week. Per the records

   reviewed he was getting physical therapy twice a week. Speech-Language Pathology

   (SLP) 1-2 times a week and OT was 1-2 times a week. A virtual home assessment

   completed on June 3, 2020, indicated that no further surgeries or hospitalizations have

   occurred in the past year.

4. According to medical records, and the virtual home assessment, no future surgery is

   recommended by N.E.’s treating physicians. N.E. still needs and will continue to need

   constant care. He will not be able to be completely independent and do things on his

   own.




                         SETTLEMENT & DISBURSEMENT


5. Plaintiffs’ case settled for $8,000,000, subject to the Court’s approval. Plaintiff Connor

   Elliott is the biological father of N.E., and Amanda Elliott is the biological mother. The

   settlement is being apportioned so that half of the funds are going into a Medical

   Reversionary Trust and the remaining half are being used to satisfy fees and expenses.

   From the upfront cash, $100,000 will be paid directly to the parents for their individual

   claim. The remainder of the upfront cash will be placed in a Special Needs Trust for the

   benefit of the minor. The net to the family after fees and costs will be: $5,857,451.56

   The breakdown is as follows:



                                             3
       Case 1:19-cv-00427-LY Document 47 Filed 07/14/21 Page 4 of 7




           Total Settlement: $8,000,000

           Reversionary Medical Trust Deposit: $4,000,000

           Attorney Fee: $2,000,000

           Litigation Costs: $142,548.44

           Nolan & Connor Elliot Individual Disbursement: $100,000.00

           Special Needs Trust Deposit: $1,757,451.56




                                          Analysis


6. I have spoken to Connor and Amanda who stated that they fully understand the settlement

   for N.E.. They fully understand that they do not have to settle any of their claims, and that

   they could proceed to trial. They understand they do not have a right to a jury trial in a

   FTCA action. They understand that the Court might award their child more money than

   they are settling for, but they further understand that the Court may award less money, no

   money, or something very close to this settlement. They understand that by entering into

   this settlement, they are waiving not only their own right to a trial, but that they are also

   waiving N.E.’s right to a trial. They understand that neither they, nor N.E. can ever come

   back against this Defendant for more money for anything resulting from this incident once

   the Court approves this settlement. They understand the finality of their decision and this

   settlement. They agree with the settlement and distribution of funds and believe both to be

   in their child’s best interest.

7. Trial in this matter poses a risk for Plaintiffs given the amount of the settlement offer and

   the proposed distribution. The additional fees and expenses would negate anything but a




                                             4
      Case 1:19-cv-00427-LY Document 47 Filed 07/14/21 Page 5 of 7




   substantial gain and perhaps result in a net recovery to the minor of less than the current

   settlement. In order to net the same amounts, a verdict would need to be appreciably higher

   than the settlement to net the same result, given the anticipated increase in fees and

   expenses. I believe that the likelihood of an appreciably higher verdict in this case is

   minimal. The family wants the case closed and is ready to move on.

8. The division of the settlement is also appropriate. The attorney’s fees and expenses are

   both reasonable. See 28 U.S.C. § 2678.

9. Based on the foregoing, I believe the proposed settlements are in N.E.’s best interest.

   Further, I believe that the proposed settlement breakdown is fair and that the structures are

   appropriate for N.E. Based on the foregoing, I would respectfully request that this

   Honorable Court enter a Final Judgment approving the proposed settlement and breakdown

   including the attorney’s fees, case expenses and structures.



                                             Review


10. In order to analyze the settlement in light of the best interest of N.E., I performed the

   following:

a. Review of pleadings in the matter;
b. Review of medical history of N.E.;
c. Review of life care plan for N.E.;
d. Had several phone conversations with counsel for Plaintiff;
e. Reviewed the Stipulation of the Government;
f. Reviewed the proposed disbursement;
g. Had a phone interview with Amanda and Connor Elliot;
h. Reviewed the draft Trust documents;
i. Drafted this Report; and



                                             5
      Case 1:19-cv-00427-LY Document 47 Filed 07/14/21 Page 6 of 7




j. Will attend any Final Hearing(s) on the matter as the Court deems necessary.
k. If the Court should hold any in-person hearing, it is my recommendation that the family
   should not be required to attend or attend via tele-conference or other remote technology.
   N.E. and his family live out-of-state and N.E.’s disabilities make such travel a risk for
   him and combined with the need for constant supervision, it would be in the best interest
   of N.E. not to travel for any final hearing.




                               Attorney’s Fee & Expense
11. My fee to date totals $3,000.00 and my expenses total $0.00. I hereby request a Guardian

   Ad Litem fee of $3,000 payable by Plaintiffs.



                                          Respectful Submitted:



                                          By: /s/ Chip Evans________________

                                          Walter P. “Chip” Evans, IV
                                          TX State Bar No. 24002068

                                          Evans and Herlihy Law Firm
                                          4407 Bee Caves Road, Suite 611
                                          Austin, TX 78746
                                          (512) 732-2727 Tel
                                          (512) 732-2731 Fax
                                          chip@evanstxlaw.com




                                             6
          Case 1:19-cv-00427-LY Document 47 Filed 07/14/21 Page 7 of 7




                             CERTIFICATE OF SERVICE

By my signature above, I certify that a copy of this pleading, Plaintiffs’ Motion, has been sent to
the following on July 14, 2021 via the Court’s CM/ECF notice system.

                                              Kartik Venguswamy
                                              U.S. Attorney’s Office
                                              Western District of Texas
                                              903 San Jacinto Blvd., Suite 334
                                              Austin, TX 78701
                                              512-370-1294
                                              kartik.venguswamy2@usdoj.gov

                                              JAMAL K. ALSAFFAR,
                                              jalsaffar@nationaltriallaw.com
                                              Texas State Bar #24027193
                                              TOM JACOB,
                                              tjacob@nationaltriallaw.com
                                              Texas State Bar #24069981

                                              WHITEHURST, HARKNESS,
                                              BREES, CHENG, ALSAFFAR,
                                              HIGGINBOTHAM, & JACOB P.L.L.C.
                                              7500 Rialto Blvd,
                                              Bldg. Two, Ste 250
                                              Austin, TX 78735
                                              (512) 476-4346 (o)
                                              (512) 467-4400 (f)

                                              JESSE M. REITER, pro hac vice
                                              jreiter@abclawcenters.com
                                              Michigan State Bar #P40692
                                              ANNE RANDALL, pro hac vice
                                              arandall@abclawcenters.com
                                              Michigan State Bar #P36842

                                              REITER & WALSH, P.C.
                                              122 Concord Road
                                              Bloomfield Hills, MI 48304
                                              (248) 593-5100 (o)
                                              (248) 593-5108 (f)




                                                 7
